       Case 20-19547                  Doc 33         Filed 02/06/21 Entered 02/06/21 23:10:15                                     Desc Imaged
                                                    Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1                 Anthony J Thompson                                                      Social Security number or ITIN    xxx−xx−6531

                         First Name   Middle Name   Last Name                                    EIN   _ _−_ _ _ _ _ _ _
Debtor 2                 Alexa L Thompson                                                        Social Security number or ITIN    xxx−xx−1943
(Spouse, if filing)
                         First Name   Middle Name   Last Name                                    EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court        Northern District of Illinois                              Date case filed in chapter 7                  10/30/20

Case number:          20−19547                                                                   Date case converted to chapter 13             2/2/21


Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                   10/20


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                              About Debtor 1:                                               About Debtor 2:
1. Debtor's full name                         Anthony J Thompson                                            Alexa L Thompson

2. All other names used in the
   last 8 years
                                              22043 Jordan Lane                                             22043 Jordan Lane
3. Address                                    Richton Park, IL 60471                                        Richton Park, IL 60471
                                              David H Cutler                                                Contact phone 847−673−8600
4. Debtor's  attorney
   Name and address
                                              Cutler & Associates, Ltd.
                                              4131 Main St.
                                                                                                            Email: cutlerfilings@gmail.com

                                              Skokie, IL 60076

5. Bankruptcy trustee                         M.O. Marshall                                                 Contact phone 312 294−5900
     Name and address                         55 E. Monroe Street, Suite 3850
                                              Chicago, IL 60603

6. Bankruptcy clerk's office                                                                                Hours open:
     Documents in this case may be filed       Eastern Division                                             8:30 a.m. until 4:30 p.m. except Saturdays,
     at this address.                          219 S Dearborn                                               Sundays and legal holidays.
     You may inspect all records filed in      7th Floor                                                    Contact phone 1−866−222−8029
     this case at this office or online at     Chicago, IL 60604                                            Date: 2/4/21
      https://pacer.uscourts.gov.
                                                                                                                  For more information, see page 2




Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                               page 1
      Case 20-19547                 Doc 33          Filed 02/06/21 Entered 02/06/21 23:10:15                                         Desc Imaged
                                                   Certificate of Notice Page 2 of 4
Debtor Anthony J Thompson and Alexa L Thompson                                                                                           Case number 20−19547
7. Meeting of creditors
    Debtors must attend the meeting to     March 2, 2021 at 12:30 PM                                          Location:
    be questioned under oath. In a joint                                                                     Appear by Video Conference. Visit,
    case, both spouses must attend.                                                                          www.13network.com/trustees/chi/,
    Creditors may attend, but are not      The meeting may be continued or adjourned to a                    chihome.aspx?tc=chi
    required to do so.                     later date. If so, the date will be on the court
                                           docket.
                                           Debtors must bring a picture ID and proof of
                                           their Social Security Number.
8. Deadlines                               Deadline to file a complaint to challenge                                Filing deadline: 5/3/21
   The bankruptcy clerk's office must      dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following
   deadlines.                              You must file:
                                           • a motion if you assert that the debtors are
                                               not entitled to receive a discharge under
                                               U.S.C. § 1328(f) or
                                           • a complaint if you want to have a particular
                                               debt excepted from discharge under
                                               11 U.S.C. § 523(a)(2) or (4).
                                           Deadline for all creditors to file a proof of claim                      Filing deadline: 4/13/21
                                           (except governmental units):
                                           Deadline for governmental units to file a proof of                       Filing deadline: 4/28/21
                                           claim:


                                           Deadlines for filing proof of claim:
                                            A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                            www.uscourts.gov or any bankruptcy clerk's office.
                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                           a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                           For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                           including the right to a jury trial.


                                           Deadline to object to exemptions:                                         Filing deadline:    30 days after the
                                           The law permits debtors to keep certain property as exempt. If you                            conclusion of the
                                           believe that the law does not authorize an exemption claimed, you                             meeting of creditors
                                           may file an objection.

9. Filing of plan                          The hearing on confirmation will be held on: 3/24/21 at 11:00 AM , Location: Appear by Telephone using AT
                                           and T. Toll Free Number: 1−877−336−1839; Access Code: 3900709.
                                           The debtor has not filed a plan as of this date. A copy of the plan will be sent separately.

                                           The Disclosure of Compensation has not been filed at this time
                                           Objections to confirmation of the Plan shall be filed at least 7 days prior to the confirmation
                                           hearing. If there are no objections, the Court may confirm the plan and allow fees requested
                                           by debtor's counsel to be paid through the plan.
10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                           any questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. A copy the plan, if not enclosed, will be sent to you later, and if the
                                           confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                           debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                           court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                           distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                           exempt. You may inspect that list at the bankruptcy clerk's office or online at https://pacer.uscourts.gov. If you
                                           believe that the law does not authorize an exemption that debtors claimed, you may file an objection by the
                                           deadline.
13. Discharge of debts                     Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                           However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                           are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                           as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                           523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                           If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                           must file a motion by the deadline.




Official Form 309I                                    Notice of Chapter 13 Bankruptcy Case                                                     page 2
           Case 20-19547                Doc 33          Filed 02/06/21 Entered 02/06/21 23:10:15                                     Desc Imaged
                                                       Certificate of Notice Page 3 of 4
                                                              United States Bankruptcy Court
                                                               Northern District of Illinois
In re:                                                                                                                 Case No. 20-19547-JBS
Anthony J Thompson                                                                                                     Chapter 13
Alexa L Thompson
       Debtors
                                                     CERTIFICATE OF NOTICE
District/off: 0752-1                                                  User: ckeith                                                                Page 1 of 2
Date Rcvd: Feb 04, 2021                                               Form ID: 309I                                                             Total Noticed: 24
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Feb 06, 2021:
Recip ID                 Recipient Name and Address
db/jdb                 + Anthony J Thompson, Alexa L Thompson, 22043 Jordan Lane, Richton Park, IL 60471-1269
aty                    + M. Gretchen Silver, U S Trustee, 219 S. Dearborn St., Room 873, Chicago, IL 60604-2027
29098059                 Centrl Mo St, Administration 301, Warrensburg, MO 64093
29098063               + Consumers CU, Attn: Bankruptcy, 1075 Tri-State Pkwy #850, Gurnee, IL 60031-9182
29098062               + Consumers Credit Union, 1075 Tri-State Parkway, Suite 850, Gurnee, IL 60031-9182
29098064               + Fed Loan Servicing, Attn: Bankruptcy, Po Box 69184, Harrisburg, PA 17106-9184
29098065               + Gs Bank Usa, Attn: Bankruptcy, Lockbox 6112 PO Box 7247, Philadelphia, PA 19170-0001
29098067               + LendingClub, Attn: Bankruptcy, 595 Market St, Ste 200, San Francisco, CA 94105-2807
29098068               + Mercury/FBT, Attn: Bankruptcy, Po Box 84064, Columbus, GA 31908-4064
29098070               + Suntrust Bank/GreenSky, Attn: Bankruptcy, Mailcode VA-RVW-6290 POB 8509, Richmond, VA 23286-0001
29164331               + Toyota Motor Credit Corporation, 14841 Dallas Parkway Suite 425, Dallas, TX 75254-8067

TOTAL: 11

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
aty                       Email/Text: cutlerfilings@gmail.com
                                                                                        Feb 04 2021 22:23:00      David H Cutler, Cutler & Associates, Ltd., 4131
                                                                                                                  Main St., Skokie, IL 60076
tr                        Email/Text: bncnotice@55chapter13.com
                                                                                        Feb 04 2021 22:24:00      M.O. Marshall, 55 E. Monroe Street, Suite 3850,
                                                                                                                  Chicago, IL 60603
ust                    + Email/Text: USTPREGION11.ES.ECF@USDOJ.GOV
                                                                                        Feb 04 2021 22:25:00      Patrick S Layng, Office of the U.S. Trustee,
                                                                                                                  Region 11, 219 S Dearborn St, Room 873,
                                                                                                                  Chicago, IL 60604-2027
29098057               + EDI: AMEREXPR.COM
                                                                                        Feb 05 2021 02:43:00      Amex, Correspondence/Bankruptcy, Po Box
                                                                                                                  981540, El Paso, TX 79998-1540
29098058               + EDI: CITICORP.COM
                                                                                        Feb 05 2021 02:43:00      Cbna, Attn: Centralized Bankruptcy, Po Box
                                                                                                                  790034, St Louis, MO 63179-0034
29098060               + EDI: CITICORP.COM
                                                                                        Feb 05 2021 02:43:00      Citibank, Citicorp Credit Srvs/Centralized Bk dept,
                                                                                                                  Po Box 790034, St Louis, MO 63179-0034
29098061               + EDI: CITICORP.COM
                                                                                        Feb 05 2021 02:43:00      Citibank/The Home Depot, Citicorp Credit
                                                                                                                  Srvs/Centralized Bk dept, Po Box 790034, St
                                                                                                                  Louis, MO 63179-0034
29098066                  EDI: IRS.COM
                                                                                        Feb 05 2021 02:43:00      Internal Revenue Service, c/o Centralized
                                                                                                                  Insolvency Operatio, Post Office Box 7346,
                                                                                                                  Philadelphia, PA 19101-7346
29098067               + EDI: LENDNGCLUB
                                                                                        Feb 05 2021 02:43:00      LendingClub, Attn: Bankruptcy, 595 Market St,
                                                                                                                  Ste 200, San Francisco, CA 94105-2807
29098069               + EDI: NAVIENTFKASMSERV.COM
                                                                                        Feb 05 2021 02:43:00      Navient, Attn: Claims Dept, Po Box 9500,
                                                                                                                  Wilkes-Barr, PA 18773-9500
29098071               + EDI: RMSC.COM
                                                                                        Feb 05 2021 02:43:00      Syncb/PPC, Attn: Bankruptcy, Po Box 965060,
                                                                                                                  Orlando, FL 32896-5060
           Case 20-19547              Doc 33         Filed 02/06/21 Entered 02/06/21 23:10:15                                Desc Imaged
                                                    Certificate of Notice Page 4 of 4
District/off: 0752-1                                               User: ckeith                                                           Page 2 of 2
Date Rcvd: Feb 04, 2021                                            Form ID: 309I                                                        Total Noticed: 24
29100612              + EDI: RMSC.COM
                                                                                   Feb 05 2021 02:43:00     Synchrony Bank, c/o PRA Receivables
                                                                                                            Management, LLC, PO Box 41021, Norfolk, VA
                                                                                                            23541-1021
29098073                 EDI: TFSR.COM
                                                                                   Feb 05 2021 02:43:00     Toyota Financial Services, Attn: Bankruptcy, Po
                                                                                                            Box 8026, Cedar Rapids, IA 52409
29098072              + EDI: WTRRNBANK.COM
                                                                                   Feb 05 2021 02:43:00     Target, c/o Financial & Retail Srvs, Mailstop BT
                                                                                                            POB 9475, Minneapolis, MN 55440-9475

TOTAL: 14


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID          Bypass Reason Name and Address
29101220                        Albert Lambert

TOTAL: 1 Undeliverable, 0 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Feb 06, 2021                                        Signature:           /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on February 4, 2021 at the address(es) listed
below:
Name                             Email Address
David H Cutler
                                 on behalf of Debtor 1 Anthony J Thompson cutlerfilings@gmail.com r48280@notify.bestcase.com

M. Gretchen Silver
                                 on behalf of U.S. Trustee Patrick S Layng ustpregion11.es.ecf@usdoj.gov
                                 gretchen.silver@usdoj.gov;denise.delaurent@usdoj.gov

M.O. Marshall
                                 ecf@55chapter13.com ecfchi@gmail.com

Patrick S Layng
                                 USTPRegion11.ES.ECF@usdoj.gov


TOTAL: 4
